


110 HR 5879 IH: Save our Border Communities Act of

U.S. House of Representatives
2008-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5879
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2008
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize Federal payment to first responders for
		  costs associated with providing emergency services at the international borders
		  of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Save our Border Communities Act of
			 2008.
		2.Authorizing
			 Federal payment to first responders for costs associated with providing
			 emergency services at the international borders of the United States
			(a)In
			 generalThe Secretary of
			 Homeland Security shall, from amounts appropriated under subsection (b),
			 provide payment to first responders, including police, firefighters, and
			 emergency medical technicians, for costs associated with providing emergency
			 services at the international borders of the United States, but only to the
			 extent that such costs are not otherwise reimbursed through any Federal program
			 and cannot otherwise be recovered.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary for each fiscal year, beginning with fiscal year 2009, such sums as
			 may be necessary to carry out this section.
			
